Citation Nr: 1107082	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-19 064	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1969.  He died on July [redacted], 2005, and the Appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  A July 2005 certificate of death indicated that the Veteran 
died on July [redacted], 2005, at the age of 55.  The certificate of death 
listed the immediate cause of death as metastatic pancreatic 
cancer.  No contributory conditions were noted.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disorder.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected disability 
caused or contributed to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service did 
not cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity Compensation 
(DIC) claim based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a § 5103(a)-compliant notice.  

Prior to the initial adjudication of the instant case, the RO's 
November 2005 letter advised the Appellant of the foregoing 
elements of the notice requirements.  See Quartuccio, 16 Vet. 
App. at 187.  Specifically, the May 2007 letter provided the 
Appellant with an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service connected.  Thereafter, the RO's rating 
decision, dated in August 2006, informed the Appellant that 
service connection was not in effect for any disorder at the time 
of the Veteran's death.  Id.; Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The rating decision was followed by a 
readjudication of this claim in the May 2007 statement of the 
case and the April 2009 supplemental statement of the case.  
Further, the purpose behind the notice requirement has been 
satisfied because the Appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claim, to include the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

As to VA's duty to assist, the Veteran's service treatment 
records and his relevant post-service treatment records have been 
associated with the claims file.  Although the duty to assist 
includes obtaining a medical opinion when such is necessary to 
make a decision on the claim, a VA examination was not required 
as medical questions presented by this appeal were sufficiently 
satisfied by the evidence already of record.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. §§ 3.159(c) (4), 20.901 (2010); see 
also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").


Generally, service connection may be granted for disability due 
to a disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after separation, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(b), (c).

The Veteran served on active duty from November 1967 to March 
1969.  His personnel records demonstrate that he served in the 
Republic of Vietnam for over five months.  The Veteran died on 
July [redacted], 2005, at the age of 55.  The certificate of death listed 
the immediate cause of death as metastatic pancreatic cancer.  No 
contributory causes of death were indicated.  The Appellant 
claims that the cause of the Veteran's death was related to his 
active military service.  Specifically, she claims that the 
Veteran's metastatic pancreatic cancer was related to his active 
duty service in the Republic of Vietnam, to include as secondary 
to herbicidal agent exposure.

The law provides that "a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the appellant was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).

Regulations provide that if a veteran was exposed to an herbicide 
agent during active service, presumptive service connection is 
warranted for only the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
mellitus (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

The Appellant submitted a May 1990 report to the Secretary of VA 
(Secretary) regarding the association between adverse health 
effects and exposure to Agent Orange.  The Secretary's Special 
Assistant (Special Assistant) authored this report.  Therein, the 
Special Assistant analyzed the work of the Scientific Council of 
the Veterans' Advisory Committee on Environmental Hazards 
underlying the enacted federal statutes and regulations that 
govern relevant VA benefits claims.  Ultimately, the Special 
Assistant found that there was adequate evidence for the 
Secretary to reasonably conclude that it was at least as likely 
as not that there was a relationship between exposure to Agent 
Orange and a variety of disorders, including pancreatic cancer.

Despite the Special Assistant's findings, the Board is bound by 
applicable statutes and regulations instituted by the United 
States Congress and VA.  See 38 C.F.R. § 20.101 (2010).  To date, 
the list of disorders subject to presumptive service connection 
due to herbicidal agent exposure does not include pancreatic 
cancer.  Significantly, in 2003, the Secretary determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  gastrointestinal tract 
tumors, including stomach, colon, rectal, and pancreatic cancers.  
68 Fed. Reg. 27630-27641 (2003). 

Although the Veteran served in the Republic of Vietnam between 
during the presumptive period and, thus, is presumed to have been 
exposed to an herbicidal agent, the Veteran's fatal disease 
process of pancreatic cancer is not a condition subject to 
presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.309(e).  Accordingly, the Board finds that service connection 
for metastatic pancreatic cancer on a presumptive basis is denied 
as a matter of law.  

Despite this finding, when a claimed disorder is not included as 
a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A longitudinal review of the Veteran' service treatment records 
do not demonstrate complaints of or treatment for pancreatic 
cancer or symptoms relevant thereto.

The post-service evidence of record demonstrates that the 
Veteran's metastatic pancreatic cancer was first diagnosed in 
November 2004.  The certificate of death listed metastatic 
pancreatic cancer as the fatal disease process without any 
contributing causes.  There is no medical post-service evidence 
of record demonstrating that the Veteran incurred his metastatic 
pancreatic cancer during his active duty service or evidence that 
otherwise relates his metastatic pancreatic cancer to his active 
duty service, to include as due to herbicidal agent exposure.  

The Appellant submitted an Internet article that included a study 
of the effects of dioxin exposure in Seveso, Italy, in 1976.  The 
study concluded that the "relative risk" of pancreatic cancer 
was elevated in males living in the most contaminated area.  The 
authors of the study concluded that the increased risk of cancer 
in specific locations "may" be related to dioxin exposure.  
Such evidence may be regarded as competent evidence where, 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
Wallin v. West, 11 Vet. App. 509, 513 (1998).  The study 
demonstrated that there was an increased relative risk to develop 
pancreatic cancer due to dioxin exposure, and that the increased 
risk "may" be related to dioxin exposure.  Given that the 
authors concluded that dioxin exposure "may" increase the risk 
of cancer, the Board finds that the study did not provide the 
requisite degree of certainty to demonstrate a plausible 
relationship between the Veteran's presumed inservice dioxin 
exposure and his metastatic pancreatic cancer.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Further, the study did 
not specifically relate this individual Veteran's metastatic 
pancreatic cancer to his active duty service, to include as due 
to exposure to an herbicidal agent.  See Wallin, 11 Vet. App. at 
513; see also Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Accordingly, such general evidence is not probative evidence 
regarding the Appellant's claim.  

The Board will also address the Special Assistant's May 1990 
report to the extent that it supports the Appellant's service-
connection claim of a direct basis.  As discussed above, the 
Special Assistant found that there was adequate evidence for the 
Secretary to reasonably conclude that it was at least as likely 
as not that there was a relationship between exposure to Agent 
Orange and a variety of disorders, including pancreatic cancer.  
Ultimately, the Special Assistant advocated for the expansion of 
the list of disorders subject to presumptive service connection 
due to herbicidal agent exposure.  The May 1990 report was 
limited to a statistical study for purposes of recommending 
additional disorders that, in the opinion of the Special 
Assistant, should be subject to presumptive service connection.  
The report was not designed to assess the relationship between 
herbicidal agent exposure and pancreatic cancer on an etiological 
basis.  Furthermore, it did not specifically relate the Veteran's 
metastatic pancreatic cancer to his presumed inservice herbicidal 
agent exposure or otherwise to his active duty service.  
Accordingly, the May 1990 report is general in nature and does 
nothing to connect this individual Veteran's metastatic 
pancreatic cancer to his active duty service, including his 
exposure to an herbicidal agent.  See Wallin, 11 Vet. App. at 
513; see also Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Such 
general evidence is not probative with respect to the Appellant's 
claim.  
  
The Appellant's assertions alone are not sufficient to prove that 
the cause of the Veteran's death was related to his military 
service.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
medical professional.  As she is not a trained medical 
professional, the Appellant's statements are not competent 
evidence that the cause of the Veteran's death was incurred in or 
due to his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the cause of the 
Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


